Exhibit SALE AND SERVICING AGREEMENT among CATERPILLAR FINANCIAL ASSET TRUST 2008-A Issuing Entity CATERPILLAR FINANCIAL FUNDING CORPORATION Depositor and CATERPILLAR FINANCIAL SERVICES CORPORATION Servicer Dated as of April 1, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Definitions SECTION 1.02. Other Definitional Provisions ARTICLE II CONVEYANCE OF RECEIVABLES SECTION 2.01. Conveyance of Receivables SECTION 2.02. Closing SECTION 2.03. Books and Records ARTICLE III THE RECEIVABLES SECTION 3.01. Representations and Warranties of Depositor SECTION 3.02. Repurchase by Depositor or CFSC Upon Breach SECTION 3.03. Custody of Receivable Files SECTION 3.04. Duties of Servicer ARTICLE IV ADMINISTRATION AND SERVICING OF RECEIVABLES SECTION 4.01. Duties of Servicer SECTION 4.02. Collection of Receivable Payments SECTION 4.03. Realization upon Receivables SECTION 4.04. Physical Damage Insurance SECTION 4.05. Maintenance of Security Interests in Financed Equipment SECTION 4.06. Covenants of Servicer SECTION 4.07. Purchase by Servicer of Receivables upon Breach SECTION 4.08. Servicing Fee SECTION 4.09. Servicer Report SECTION 4.10. Annual Statement as to Compliance; Notice of Default SECTION 4.11. Annual Independent Certified Public Accountants' Attestation SECTION 4.12. Servicer Expenses SECTION 4.13. Reports to the Commission ARTICLE V DISTRIBUTIONS; RESERVE ACCOUNT; CERTIFICATEHOLDER AND NOTEHOLDER INFORMATION SECTION 5.01. Establishment of Trust Accounts -i- SECTION 5.02. Interest Rate Swap Agreement SECTION 5.03. Collections SECTION 5.04. Additional Deposits SECTION 5.05. Distributions SECTION 5.06. Reserve Account SECTION 5.07. Certificateholder and Noteholder Information SECTION 5.08. Net Deposits SECTION 5.09. Tax Monitoring. ARTICLE VI THE DEPOSITOR SECTION 6.01. Representations of Depositor SECTION 6.02. Liability of Depositor; Indemnities SECTION 6.03. Merger or Consolidation of, or Assumption of the Obligations of, Depositor SECTION 6.04. Limitation on Liability of Depositor and Others SECTION 6.05. Depositor May Own the Certificate or Notes ARTICLE VII THE SERVICER SECTION 7.01. Representations of Servicer SECTION 7.02. Indemnities of Servicer SECTION 7.03. Merger or Consolidation of, or Assumption of the Obligations of, Servicer SECTION 7.04. Limitation on Liability of Servicer and Others SECTION 7.05. CFSC Not To Resign as Servicer ARTICLE VIII DEFAULT SECTION 8.01. Servicer Default SECTION 8.02. Appointment of Successor Servicer SECTION 8.03. Notification to Noteholders and Certificateholders SECTION 8.04. Waiver of Past Defaults ARTICLE IX TERMINATION SECTION 9.01. Optional Purchase of All Receivables; Trust Termination ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment SECTION 10.02. Protection of Title to Trust -ii- SECTION 10.03. Notices SECTION 10.04. Assignment SECTION 10.05. Limitations on Rights of Others SECTION 10.06. Severability SECTION 10.07. Separate Counterparts SECTION 10.08. Headings SECTION 10.09. Governing Law SECTION 10.10. Assignment to Indenture Trustee SECTION 10.11. Nonpetition Covenants SECTION 10.12. Limitation of Liability of Owner Trustee and Indenture Trustee SCHEDULE A -Schedule of Receivables A-1 SCHEDULE B -Location of Receivable Files B-1 SCHEDULE C - Servicer Report C-1 SCHEDULE D -Trustee Instructions D-1 -iii- SALE AND SERVICING AGREEMENT dated as of April 1, 2008, among CATERPILLAR FINANCIAL ASSET TRUST 2008-A, a Delaware statutory trust, CATERPILLAR FINANCIAL FUNDING CORPORATION, a Nevada corporation, and CATERPILLAR FINANCIAL SERVICES CORPORATION, a Delaware corporation. WHEREAS the Issuing Entity (as defined below) desires to purchase a portfolio of receivables arising in connection with (i)retail installment sale contracts for the purchase of machinery or equipment and (ii) equipment finance lease contracts for the lease of machinery or equipment, in each case acquired or originated by CFSC (as defined below) in the ordinary course of its business; WHEREAS the Depositor (as defined below) has purchased such portfolio of receivables from CFSC and desires to sell such portfolio of receivables to the Issuing Entity; and WHEREAS CFSC desires to service such receivables. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01. Definitions.Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: "Additional Servicing Compensation" means, with respect to any Receivable, any late fees, extension fees and other administrative fees or similar charges allowed by applicable law with respect to such Receivable. "Administration
